Title: General Orders, 21 September 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Sept: 21st 1776
Lisbon.Dover.


If the Quarter Master General has any Sails, or other Covering; he is to deliver them to Genl Spencer’s order, who will see that the regiments most in need of it, now under his immediate command, are first supplied.
The General earnestly exhorts the commanding Officers of every Regiment, and Corps, to fall upon the best and most expeditious method of procuring Cloaths and Necessaries for their men before the season gets too far advanced—For this purpose they are hereby authorised to send out one or more officers, as the nature of the case shall require, and the service will admit of, to purchase and provide them.
Generals Putnam and Spencer, together with the several Brigadiers, on this side Kingsbridge, are to look over the Grounds within our lines, and fix upon places to build Barracks, or Huts, for quartering the men in. No time should be lost in making the choice, that covering may be had as soon as possible, for the ease and comfort of the men.
It is earnestly recommended to all Brigadiers & commanding Officers of Corps, to see or know that the Orders relative to their respective Brigades &c. are complied with; and they as well as commanding Officers of Regiments &c., are requested to attend particularly to the state of the men’s health, that those that are really Sick, may be supplied in the best manner our situation and circumstances will admit of, whilst such as feign themselves Sick, merely to get excused from duty, meet with no kind of countenance, or favour, as it only tends to throw the burden

upon the spirited and willing men, who disdain such scandalous practices. The General would remind all officers, of the indispensible necessity there is of each of them, exerting himself in the Department he acts, and that where this is the case of the advantages resulting from it, as an Army, let it be ever so large, then moves like Clock-work; whereas, without it, it is no better than an ungovernable Machine, that serves only to perplex and distract those who attempt to conduct it.
The Brigadier Generals, and the Brigade-Major, of the day, are both to attend the parade, at the hour of mounting Guard; see them brought on and marched off, and so continue near the advanced lines ’till they are relieved the next day, in order that they may be ready in case of an Attack, to command at the lines—When they are relieved, they are to report extraordinaries to the Commander in Chief.
